Detailed Action
This communication is in response to Application No. 17/517,875 filed 11/03/2021, which claims priority from Provisional Application No. 63/111,528 filed 11/09/2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  A preliminary amendment was received 05/09/2022 and amends claims 1, 7, 11, 15, 17, 18, and 20. Claims 1-20 have been examined.

Non-Compliant Amendment
The preliminary amendment received 05/09/2022 is non-compliant in view of 37 C.F.R. 1.121(c)(2) which states at least in part:
“All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text.”

Claims 1 and 11 are designated “Currently Amended”, however, no markings are present.  In the interest of expediting prosecution, the examiner will proceed with examination of the claims.

Claim Objections
Claim 17 is objected to because of the following informalities:  it appears “store in memory one or more first object files…” was intended based on independent claims 1 and 20.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (abstract idea) without significantly more. Claim(s) 1, 17, and 20 recite(s), in summation, storing files associated with a replayable activity of an interactive content title (which appears to be routine/conventional) determining scores for an associated user account playing the replayable activity, placing the associated user account in a ranking based on the score against other user accounts (which are both performable within the mind or on paper). “[S]toring” information is recognized as a generic computer process that does not add to the judicial exception. “[R]anking” in the context of this claim encompasses the user thinking that the higher scores should be ranked higher than the lower scores.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This judicial exception is not integrated into a practical application. In particular, the claim additionally recites sending a notification to the associated user account to play the replayable activity.  This notification to play could be via person to person communication.  How the notification is sent is not defined by the claim.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all of the limitations of the claim are construed as an abstract idea.
Dependent claims 2-7, 10-16, 18, and 19, include limitations that appear to be additional abstract ideas that do not fill the practical application void nor add significantly more to the abstract ideas set forth in the independent claims.  These claims do not appear to recite statutory subject matter and are not patent eligible.  
Note, claims 8 and 9 recite functionalities that appear to amount to significantly more than the judicial exception, and therefore, satisfy the statutory requirements of 35 USC § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 8, 15, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansson et al. (US 2014/0235338 A1, published 08/21/2014, hereafter “Hansson”)

Regarding claim 1, Hansson teaches a computer-implemented method of creating replayable activities for interactive content titles, the computer-implemented method comprising: 
storing in memory one or more first object files associated with a replayable activity of an interactive content title, the one or more first object files comprising object data collected by an interactive content source server, wherein the one or more first object files are recorded through an object recorder external to the interactive content source server; More specifically, Hansson’s disclosure defines the multiplatform game Candy Crush™ (Hansson, [0006], construed as the interactive content title). The levels are re-playable to get a higher score (Hansson, [0303]). A game server and/or social network can be construed as the interactive content source server and a Java game applet is construed as an object file (Hansson, [0076], [0079]).  “[S]ervers handle some elements of the gameplay, and for instance a Java game applet is provided to client devices and it is the locally running Java applet that generates the graphics/sounds/user interaction for gameplay on the player's client device. Some data may be fed back to the back-end servers to enable scoring, interaction with other players and cross-platform synchronization (Hansson, [0079])” 
receiving a first set of data associated with gameplay of the interactive content title by an associated user account, wherein the first set of data is associated with the replayable activity of the interactive content title; More specifically, “over the course of players playing the game, data will be produced. This data can for instance be related to a player's game performance or to game information related to a social network to which the game is connected (Hansson, [0082]).”
determining a score for the associated user account based on the first set of data; More specifically, the current score of the player, expressed in absolute points is presented so that the player may follow the gameplay (Hansson, [0245])”.
placing the associated user account in a ranking based on the determined score and one or more scores of other user accounts corresponding to respective sets of data from the stored object files associated with the replayable activity of the interactive content title; and  More specifically, “if the game is connected to a social network or the user has connected with other players in the game, the levels will present a leaderboard showing who among the user's connections has the highest score (Hansson, [0306]).”
sending a notification to the associated user account to play the replayable activity.  More specifically, “the player can choose to be notified regarding a variety of different events, such as the following: [w]hen a friend passes them in the level progression, [w]hen their score is beaten on a specific level or on any level (Hansson, [0373]-[0375]).”  Further, “the player can choose to interact with notifications in various ways, for example: [go] directly to the game and start playing. This can in some implementations be done by automatically starting a specific level, for instance in the case a friend has beaten the player's score on a level or if the player has been passed (Hansson, [0384]-[0387]).”

Regarding claim 2, Hansson teaches the computer-implemented method of claim 1, further comprising: triggering the replayable activity to be replayable for the associated user account once the associated user account has reached a checkpoint in the interactive content title.   More specifically, “[w]hen the player reaches the goal of a level, the next level is unlocked and the player can play that level in the game (Hansson, [0294]).”  Further, “[t]he user can earn more than one star on each level and the levels are re-playable to get a higher score (Hansson, [0303]).”

Regarding claim 7, Hansson teaches the computer-implemented method of claim 1, wherein the sent notification to play is initiated by another user account.  More specifically, “the player can choose to be notified regarding a variety of different events, such as the following: [w]hen a friend passes them in the level progression, [w]hen their score is beaten on a specific level or on any level (Hansson, [0373]-[0375]).”

Regarding claim 8, Hansson teaches the computer-implemented method of claim 7, wherein the notification is sent automatically when the another user account beats the associated user account in the ranking.  More specifically, “the player can choose to be notified regarding a variety of different events, such as the following: [w]hen a friend passes them in the level progression, [w]hen their score is beaten on a specific level or on any level (Hansson, [0373]-[0375]).”

Regarding claim 15, Hansson teaches the computer-implemented method of claim 1, wherein the first set of data is received from the interactive content source server and the interactive content title is at least partially hosted at the interactive content source server.  Mores specifically, the game can be implemented solely as a computer program that is stored and runs entirely on one of many processors in a remote server, and data streams or updates are supplied to the client device (e.g. tablet, smartphone etc.) to enable the client to render and display graphics and sounds; this `web services` approach is increasingly common (Hansson, [0078]).

Regarding claim 17, this claim recites a system that performs the steps of the method of claim 1, therefore, the same rational of rejection over Hansson is applicable. 

Regarding claim 20, this claim recites a non-transitory computer readable medium comprising instructions for performing the steps of the method of claim 1, therefore, the same rationale of rejection is applicable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansson as applied to claim 1 above, and further in view of Murray et al. (US 2014/0364210 A1, published 12/11/2014, hereafter “Murray”).

Regarding claim 3, Hansson teaches the computer-implemented method of claim 1, however, may not explicitly teach every aspect of wherein the determining the score is based on time-based completion of the replayable activity calculated based on the first set of data.  
Murray discloses a gaming environment (Murray, abstract). “It is possible to receive bonus score based on time if a round is completed faster than in 60 seconds. The Time bonus may be typically calculated as (120-Seconds used)*2, and if more than 60 seconds is used then no Time bonus is then received for that round (Murray, [0151]).” Further, “[t]he user can play any of the unlocked levels on the map, so the user can go back and replay already completed levels to get a better score or beat friends' high scores (Murray, [0183]).”
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Hansson and Murry that a method for providing game notifications of friends scores would include wherein the determining the score is based on time-based completion of the replayable activity calculated based on the first set of data.  With both Hansson and Murray disclosing gaming platforms where users can view leaderboards, compare their scores with others, and replay levels, and with Murray additionally disclosing that the leaderboard scores can be based on time-based completion of the levels, one of ordinary skill in the art of implementing a method for providing game notifications of friends scores would include wherein the determining the score is based on time-based completion of the replayable activity calculated based on the first set of data in order to allow a user to set harder goals for competition if there are not enough friends playing and competing at a particular game.  One would therefore be motivated to combine these teachings as in doing so would create this method for providing game notifications of friends scores.

Claim(s) 4, 6, 10-14, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansson as applied to claim 1 above, and further in view of Van Os et al. (US 2011/020250971 A1, published 10/13/2011, hereafter “Van Os”).

Regarding claim 4, Hansson teaches the computer-implemented method of claim 1, however, may not explicitly teach every aspect of further comprising: generating a ranking associated with the replayable activity, wherein the ranking can change between a global ranking and a friends ranking between friends of the associated user account.  
Van Os discloses methods and systems for providing a game center having customized notifications (Van Os, abstract). The user interface 1400 includes a today option 1450, a this week option 1452, an all time option 1454, a friends options 1460, and an everyone option 1470. The list of leaders can be filtered and ranked based on these options (Van Os, [0115]).
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Hansson and Van OS that a method for providing game notifications of friends scores would include further comprising: generating a ranking associated with the replayable activity, wherein the ranking can change between a global ranking and a friends ranking between friends of the associated user account.  With both Hansson and Van Os disclosing gaming platforms where users can view leaderboards and compare their scores with others, and with Van Os additionally disclosing that the leaderboard rankings can be filtered by friends or by everyone, one of ordinary skill in the art of implementing a method for providing game notifications of friends scores would include further comprising: generating a ranking associated with the replayable activity, wherein the ranking can change between a global ranking and a friends ranking between friends of the associated user account in order to allow a user to set harder goals for competition if there are not enough friends playing and competing at a particular game.  One would therefore be motivated to combine these teachings as in doing so would create this method for providing game notifications of friends scores.

Regarding claim 6, Hansson teaches the computer-implemented method of claim 1, however, may not explicitly teach every aspect of further comprising: generating a replayable activities menu for displaying a set of replayable activities available to the associated user account from the interactive content title and at least another interactive content title.  
Van Os discloses methods and systems for providing a game center having customized notifications (Van Os, abstract). “FIG. 12 illustrates an exemplary user interface 1200 having a list of games 1250 in one embodiment of the present invention (Van Os, 0112]).”  “The user interface 1300 is generated in response to a user selection of a game (e.g., game name 11) from the list of games 1250.  The user interface 1300 also includes a play option 1380. A selection of the option 1380 causes the game (e.g., game name 11) to be played (Van Os, [0015]).” 
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Hansson and Van OS that a method for providing game notifications of friends scores would include further comprising: generating a replayable activities menu for displaying a set of replayable activities available to the associated user account from the interactive content title and at least another interactive content title.  With both Hansson and Van Os disclosing gaming platforms where users can view leaderboards and compare their scores with others, and with Van Os additionally disclosing that a display of a list of games and the users acheivements within them with an option to play a selected game, one of ordinary skill in the art of implementing a method for providing game notifications of friends scores would include further comprising: generating a replayable activities menu for displaying a set of replayable activities available to the associated user account from the interactive content title and at least another interactive content title in order to allow a user to select a game to play and view progress within their games in one display.  One would therefore be motivated to combine these teachings as in doing so would create this method for providing game notifications of friends scores.

Regarding claim 10, Hansson teaches the computer-implemented method of claim 1, however, may not explicitly teach every aspect of wherein the replayable activity loads at least one or more same gameplay characteristics for every user account when playing the replayable activity.  
Van Os discloses methods and systems for providing a game center having customized notifications (Van Os, abstract). The leaderboard user interface 1400 includes filtering options; today option 1450, a this week option 1452, an all time option 1454, a friends options 1460, and an everyone option 1470. The list of leaders can be filtered and ranked based on these options (Van Os, [0115]). Optionally, a games recently played option 1490 can filter the rankings to show rankings of the players that played in the most recent games (e.g., 10 most recent games) (Van Os. [0116]). Different types of metrics can be defined for creating the rankings in the leaderboard. For example, the metrics may include points, number of top finishes, number of finishes within a certain threshold, etc.  The user interfaces (e.g., 1400, 1491) may be presented as a smaller snapshot during a game for convenience of the users. The leaderboard presented during a game may have selectable or non-selectable options during the game (Van Os, [0119]).
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Hansson and Van OS that a method for providing game notifications of friends scores would include wherein the replayable activity loads at least one or more same gameplay characteristics for every user account when playing the replayable activity.  With both Hansson and Van Os disclosing gaming platforms where users can view leaderboards and compare their scores with others, and with Van Os additionally disclosing that a many characteristics of other users are tracked, one of ordinary skill in the art of implementing a method for providing game notifications of friends scores would include wherein the replayable activity loads at least one or more same gameplay characteristics for every user account when playing the replayable activity in order to allow a user more fine grained control of the leaderboards for games that track many metrics beyond a regular score.  One would therefore be motivated to combine these teachings as in doing so would create this method for providing game notifications of friends scores.

Regarding claim 11, Hansson teaches the computer-implemented method of claim 1, however, may not explicitly teach every aspect of further comprising receiving the one or more first object files associated with the replayable activity, wherein the one or more first object files are associated with activities designated by the interactive content title and include timestamps associated with at least one of activity identifications, activity results, and gameplay characteristics.  
Van Os discloses methods and systems for providing a game center having customized notifications (Van Os, abstract). The leaderboard user interface 1400 includes filtering options; today option 1450, a this week option 1452, an all time option 1454, a friends options 1460, and an everyone option 1470. The list of leaders can be filtered and ranked based on these options (Van Os, [0115]). Optionally, a games recently played option 1490 can filter the rankings to show rankings of the players that played in the most recent games (e.g., 10 most recent games) (Van Os. [0116]). Different types of metrics can be defined for creating the rankings in the leaderboard. For example, the metrics may include points, number of top finishes, number of finishes within a certain threshold, etc.  The user interfaces (e.g., 1400, 1491) may be presented as a smaller snapshot during a game for convenience of the users. The leaderboard presented during a game may have selectable or non-selectable options during the game (Van Os, [0119]). The list of players may include gaming information for each friend (and non-friend) of the user such as name, status message, representation (e.g., avatar), and date of last match with the user (Van Os, [0087], [0121]).
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Hansson and Van OS that a method for providing game notifications of friends scores would include further comprising receiving the one or more first object files associated with the replayable activity, wherein the one or more first object files are associated with activities designated by the interactive content title and include timestamps associated with at least one of activity identifications, activity results, and gameplay characteristics.  With both Hansson and Van Os disclosing gaming platforms where users can view leaderboards and compare their scores with others, and with Van Os additionally disclosing that a many characteristics of other users are tracked including timestamps of sessions, points, number of top finishes, number of finishes within a certain threshold, etc., one of ordinary skill in the art of implementing a method for providing game notifications of friends scores would include further comprising receiving the one or more first object files associated with the replayable activity, wherein the one or more first object files are associated with activities designated by the interactive content title and include timestamps associated with at least one of activity identifications, activity results, and gameplay characteristics in order to give a user more details about other users playing the game.  One would therefore be motivated to combine these teachings as in doing so would create this method for providing game notifications of friends scores.

Regarding claim 12, Hansson and Van Os teach the computer-implemented method of claim 11, further comprising: receiving one or more second object files recorded through the object recorder, the one or more second object files comprising associated object data collected by the interactive content source server; and generating one or more replayable activities specific to the interactive content title, wherein the one or more second object files are used for determining scores for the one or more replayable activities.  More specifically, a game board of the game elements is generated by the processor (Hansson, [0020]). The current score of the player, expressed in absolute points is presented so that the player may follow the gameplay (Hansson, [0245]).  Per Van Os, a user can obtain additional information regarding a game by selecting one of the games. This user selection generates game details option 234 for the selected game. The games details option 234 can be accessed from option 232 and also from option 224. These game details for the selected game may include a leaderboard option 235, an achievements option 236, a play application/game option 237, a recently played games option 238, and a tell a friend (TAF) option 239 (Van Os, [0070]).  The achievements include a score based on a number of achievements completed by the user (Van Os, 0120]).

Regarding claim 13, Hansson and Van Os teach the computer-implemented method of claim 11, further comprising: providing, to the interactive content source server, options to add other replayable activities and associated rewards specific to the interactive content title.  More specifically, new stages to the virtual map 12 can be added by the game designers at any time--so a game may be launched with say 20 levels, and after a number of weeks, there may be fifty or sixty levels present (Hansson, [0294]).

Regarding claim 14, Hansson and Van Os teach the computer-implemented method of claim 11, further comprising: providing, via a graphical user interface associated with the associated user account, an option for the associated user account to add other replayable activities and associated rewards specific to the interactive content title.  More specifically, new stages to the virtual map 12 can be added by the game designers at any time--so a game may be launched with say 20 levels, and after a number of weeks, there may be fifty or sixty levels present (Hansson, [0294]). Per Van Os, a user interface includes a list of updates, and a selection allows a user to accept the uptdates (Van Os, [0135]).

Regarding claims 18 and 19, these claims recite the system that performs the steps of the method of claims 11 and 12 respectively, therefore, the same rationale of rejection is applicable.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansson as applied to claim 1 above, and further in view of Oberberger et al. (US 2020/0111306 A1, published 04/13/2020, hereafter “Oberberger”) and Pieron (US 9,468,851 B1, patented 10/18/2016).

Regarding claim 5, Hansson teaches the computer-implemented method of claim 1, however may not explicitly teach every aspect of wherein the replayable activity is replayable for a set period of time.
Oberberger discloses providing a wager-based electronic gaming device. The device displays a game environment comprising a plurality of stages (Oberberger, abstract).  Some players tend to perseverate at a favorite level (Oberberger, [0001]).  The player may decide to linger on a preferred level for an extended period of time, repeating the same actions over and over (Oberberger, [0159]).  The player can replay the level for a time limit (Oberberger, [0161]).
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Hansson and Oberberger that a method for providing repeatable game activities would include wherein the replayable activity is replayable for a set period of time.  With both Hansson and Oberberger disclosing gaming platforms where users can replay levels of games, and with Oberberger additionally disclosing that levels are replayable only for a period of time, one of ordinary skill in the art of implementing a method for providing repeatable game activities would include wherein the replayable activity is replayable for a set period of time in order to promote progression through the game encouraging players to take advantage of the game's full potential (Oberberger, [0001]).  One would therefore be motivated to combine these teachings as in doing so would create this method for providing repeatable game activities.
However, Hansson and Oberberger may not explicitly teach every aspect of 
at the end of the set period of time, the ranking is finalized and rewards are allocated based on the ranking.  
Pieron discloses providing dynamic and static contest prize allocation based on in-game achievement of a user in an online game (Pieron, abstract).  “An award determination module may be configured to determine awards to be distributed to the users.” “The primary component of the first award may be determined based on the relative ranking of the first user with respect to the other users as determined by the user ranking module (Piero, col 2, lines 4-16).”  “By way of example, a particular contest may last for a period of one week, each day of the contest may represent one time interval of the contest, and award distribution module 34 may be configured to distribute the awards at the end of each day to individual participating users that are determined to have satisfied one or more performance thresholds (Piero, col 10, lines 20-28).”  
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Hansson and Oberberger with Pieron that a method for providing time limited game activities would include at the end of the set period of time, the ranking is finalized and rewards are allocated based on the ranking.  With Hansson, Oberberger and Pieron disclosing gaming platforms where users can play activities of games, with Oberberger and Pieron additionally disclosing time limited gaming activities, and with Pieron additionally disclosing the ranking and associated rewarding of players for the time limited gaming activities, one of ordinary skill in the art of implementing a method for providing time limited game activities would include at the end of the set period of time, the ranking is finalized and rewards are allocated based on the ranking in order to encourage players to continue to compete and keep interest with the game longer.  One would therefore be motivated to combine these teachings as in doing so would create this method for providing time limited game activities.

Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansson as applied to claim 7 above, and further in view of Leung et al. (US 2017/0001122 A1, published 1/5/2017, hereafter “Leung”).

Regarding claim 9, Hansson teaches the computer-implemented method of claim 7, however, may not explicitly teach every aspect of further comprising: generating a combined gameplay view including a first gameplay view associated with the associated user account and a second gameplay view associated with the another user account, wherein the combined gameplay view is a playback or displayed synchronously in real time.  
Leung discloses an integration of a spectating system within a game (Leung, abstract). Notifications can be received pertaining to the achievements of another player of a game (Leung, [0296] and [0301]). A game session can include an overlaid ghost of the other player’s replayed performance of the game simultaneously displayed while playing the game (Leung, [0072] and [0237]).
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Hansson and Leung that a method for providing a gaming platform with notifications of friends scores would include further comprising: generating a combined gameplay view including a first gameplay view associated with the associated user account and a second gameplay view associated with the another user account, wherein the combined gameplay view is a playback or displayed synchronously in real time.  With both Hansson and Leung disclosing gaming platforms where users can receive notifications of friends gaming performances, and with Leung additionally disclosing that a display of gameplay can show a ghost image of another user’s performance replay, one of ordinary skill in the art of implementing a method for providing a gaming platform with notifications of friends scores would include further comprising: generating a combined gameplay view including a first gameplay view associated with the associated user account and a second gameplay view associated with the another user account, wherein the combined gameplay view is a playback or displayed synchronously in real time in order to allow a user to compare the performances in a granular way and learn how to play the game better.  One would therefore be motivated to combine these teachings as in doing so would create this method for providing a gaming platform with notifications of friends scores.

Regarding claim 16, Hansson teaches the computer-implemented method of claim 1, however, may not explicitly teach every aspect of further comprising: generating an overlay during gameplay of the replayable activity for the associated user account, wherein the overlay displays completion information regarding the replayable activity.  
Leung discloses an integration of a spectating system within a game (Leung, abstract). Notifications can be received pertaining to the achievements of another player of a game (Leung, [0296] and [0301]). A game session can include an overlaid ghost of the other player’s replayed performance of the game simultaneously displayed while playing the game.  In addition, the original player's broadcast commentary (video, audio, and/or text) may be played or displayed to the new player (Leung, [0072] and [0237]). The spectating system may receive indications of game events; examples of game events may include, but are not limited to particular achievements by particular players or teams of players and level starts and completions (Leung, [0115]).
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Hansson and Leung that a method for providing a gaming platform with notifications of friends scores would include further comprising: generating an overlay during gameplay of the replayable activity for the associated user account, wherein the overlay displays completion information regarding the replayable activity.  With both Hansson and Leung disclosing gaming platforms where users can receive notifications of friends gaming performances, and with Leung additionally disclosing that a display of gameplay can show a ghost image of another user’s performance replay including information on at least level completions, one of ordinary skill in the art of implementing a method for providing a gaming platform with notifications of friends scores would include further comprising: generating an overlay during gameplay of the replayable activity for the associated user account, wherein the overlay displays completion information regarding the replayable activity in order to allow a user to compare the performances in a granular way and learn how to play the game better.  One would therefore be motivated to combine these teachings as in doing so would create this method for providing a gaming platform with notifications of friends scores.

Pertinent Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R.  1.111(c) to consider these references fully when responding to this action.  
US 10569164 B1 – playing a game with a ghost of another players replayed gameplay (Fig. 8).
US 2002/0183105 A1 – “simultaneous play”
US 2010/0304348 A1 -- time period to play specific levels
US 2012/0115580 A1 – games with “replayable missions”
US 2013/0190094 A1 – notifications of a friend’s gameplay accomplishments
US 2014/0080601 A1 – notifications of a friend’s high score, replayable levels


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F RIEGLER whose telephone number is (571)270-3625. The examiner can normally be reached M-F 9:30am-6:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK F RIEGLER/           Primary Examiner, Art Unit 2171